Case 2:18-cv-01582-CKJ Document 40-8 Filed 11/27/19 Page 1 of 4




          EXHIBIT H
                                      Case 2:18-cv-01582-CKJ Document 40-8 Filed 11/27/19 Page 2 of 4
                                                                                                                                                                               No, 9003             P.       2
 Jun. 27.             2017                    5; 57PM



                                                                                                                  TioSent14010 ;..' "Plewie can -4;140 Ma. felloMpOknoraticanl .:,.
              Universt'w of Washington Medical Centers                                                             Name:                          i                iR Zy eifa
        Family and Medical Leave Cedification                                                                      Dept :                                                ie"                     EID: es_aff:
             of Health Cam Provider Tor                                                                            Employee Phone; 3.2 & - q -s---7 -i 44/ ,
          Personal Serious Ilenteh Condition                                                                       Employee email:                       eoorl:ftve Uthi , edu
 To Erroployeer Complete the upper right comer of this page                                                            Harbonitiew Medical Center                 a ow- tIedIcel Center
 and arrange for your health care provider to complete the                                                       /H        an Resource; OperatkoS Office          Human Resources Operations Office
                                                                                                                                                                  1959 NE Pacific
                                                                                                                  32.5 Ninth Avenue-
 remainder of the form. Reams the completed form as                                                               ilex 359715                                     Room 88150 Sax 356054
 soon as possible, but au later than 15 calendar clays                                                            Seattle, WA 98104-2499                          Seattle, WA 90195
 after the data you receive it. Return it to the appropriate                                                      Mom: (206) 244-9220                             Phone: (206)598-0116
                                                                                                                  Rut (206) 714-9955                              Fax; (206) 598-4610
 office Indicated In the space to the right. Contact this office if                                                                                               Or, send sran to: UWW/r4tAalinv,e11.1
 you believe that ywi will not be able to return the completed                                                    or, send Miri DX rifiCFMM[PUW.edli
 form within the specified time period,
  .4..                                         ...:..........,:x-s..i.x...K,,y+........,:s....s. :. .r...s4 ::iv::::.                   oss                       .. ,           -                       .         ,...s...:::
                                                                                                                                                                                     ,-.::::..,-, .:itie s<ps, 2.N.4 ,s          ,
 ......,.          - ........s............,...,... ...
                  ,...:::.:,:,iAiAY
                                                                         ,::::.,,,..:.:::i.i::.-s-,- - ':. --- -",::-..- ,
                                                                         .......s...........:,....




                                                                                                                                       i-,"


 Our employee le requesting leave from work and/or a modified Work schedule tinder the ffilLA for a health
 condition,. Please provide the Infenriation mineeted below so that we can process our employee's leave
 request, Only prov/de Information mgarding the condition(() that relate to our employee's request to take
 leave or adopt a modified Work schedule.                   .

                                                                                   send other wades coveted by GINA There il firlf12 rewegeng or
 The Genette Intisrinetten itionesateihationAa-of2teetWiViiipividorti-ereployef
 reqiikkg golefare infiroinebto eon Led         entray member  of the inelividnal, ektpt as vedikeliy allowed by &Iv law. re map), with Oil law, we
 are asfring that you not provide any genetic Infr3rmation when rewaxing to Ms &vat t1v medical Womlation. 16eneffckformaliao` as dekredby
67/V.4, Inortades an ledIvIduers faint , medical blowy, Ow Imes- of aniatipicksal,8 or fa44,           r>- genetrc tests; the 'bet On rim indmiekti 014,911
140/iiglaai. &rel member soight ear receime I genetic sawviroai- an e 1 genetic inkinnation are fetus miffed by aa koodual gran illatylkajt. &lay
n'tembar or an embleo Igwfihri held by on Ear/Attest Of &nil/ memtser feet*, r at......1sMie r - , , ,     savices.

Describe the medical facts related to the amdition(e) that require our employee be be off work and/or to work a reduced or Intermittent
work schedule (medical facts may include symptoms, diagnosis, or any plan for continuing treatment or therapy):

 001   - IS                           -
                                          kom r-doPi     an XI eill                                  LA -)fit'     coil               at-fil-e4o,k,              otrd c(eva:1-eci
                                                                                                                           --1- in        i-k-ie9"It 5+ .--e ., 3
V.)16CA p Ye- °',eS'C- CL55°C kC4:1-e"Ci
                                                                                                                                          -
                                                                                                                 C--)-``

                                              ka        ctfifz.40.14-E_A,                                                         )    ....,,l,,,(2 b,L,,......4 0 .,6":
 1nk(z               it--

 Ct Yink   -IA (3i)4-- k I                      Cet -
                                                  4-s...1----_,-
Was your patient admitted for ad overnight stiin a hospital, hospice, or residential medical care facility? Yes fa No R
If yes, dates of admission:                                   1\1   1K

Dates) you treated patient for this condition:
                                                                                                     0GA '2(.., 1-1
                                                                                                      _
                                                                                                                                                                                                                 _ ..
Will your patient need bo have treatment visits et least twice per year due to the condition? Yes /10, No Cl

Was medication, other than over,theounter medication, prescribed?                                                                                     ,iryl No ri
                                                                                                                                                                         _


Was your patient referred to other health care provider(s) for evaluation or rreatnwt?                                                                Yes 13 Nu 1.3

If yes, describe the nature and expedeed duration of the beatments:




Expected date of delivery;                                       Bcpected dates of your patient's physical incapacity due to pregnancy and delivery (not
                                                                 parental leave):
Planned                        on? Yes Cl No 13                  Rum (date):                                                          to (date_
Rev 3f2016




                                                                                                                                                       Buell Realtime Reporting
                                                                                                                                                             206-287-9066
                                                                                                                                                                                                                  UWMB002893
                  Case 2:18-cv-01582-CKJ Document 40-8 Filed 11/27/19 Page 3 of 4
                                                                                                                         No. 9003       3
    Jun, 27.    2017             5:5881

               av4.,"            C11$0110:...      tt
 Several of the following questions ask about the frequency or duration of a ounclition or treatment We know that health
 conditions can vary or change overtime, so please provido your host eattrottba /1,/ restponsa to these questions, being os
 sPecifia as you iwrt. Using ftrtrig Sikth ss '`Iffetirnef '''unknown," or 'Indeterminate" may not be ipeettfc enough for us to
 rietertnIna leave eligibliity for our ernplowo under the Family and Medical Leave Act.
                                 °

 Will your patient be incepacilatted for a single, continuous period to time including time for treatment and recovery? Yes 0 No
 If yes, estimate the beginning and ending dates for Me period of incapacity;

 Frona Vatf*                                                     ,to (date)!


 raereratteut Leavez
 Will the condition(s) muse optsortoflere-ups that preVorit your' patient from performing his/her job functions? Yes El No fl
 If yes, plena explain:


 Etased upon your patient's median history and your knowle;dge of the medical condition, eairnate the frequency of tare -ups and the
 duration of related !noway that the patient rrlay have over the next 6 months (e g,, a time per 3 =him, 2, days per episode)
 Frequency!                          thne(s) per                Week(s) -or-            month(s)
 AND
 Durationt                       hours or                  days) per episode
 From (date):                                                              (irlabe),1


 APPhirittrifentg
 Are follow-up and/or periodic bleafflent applamerats rnedicaliy-necessary for:your patent? 'yet 03g. No El
 If yes, describe the anticipated treatment schedute and any treatment recovery period(s)


 Will there be a need for planned medical appointments and/or absences? Ye -tilt No Li
 Firequiermo             tirne(s) per              t
                                              week(s) -or-          moritil(a)
AND
 Duration.:                      hpuis or                  day(s) per episode
 prom (date):                            \   r                         to, Nate):

110.1mgalltatelliforkadaWam
Will your patient regidro a t!ductiort In or modification of the amount of time worked per week due to Ills/her medical C.4) ndition, including
any time for trealnent and recOVery? Yes a No ri
If yes, dimribe the reduced or modified work schedule that you believe is medically necessary:
                                                                                                                                    r
 Pa ---tent-- can rei,--nAit4                                                     wo,,(.       ir21.341lr6           a




This work schedule needs to be in place from Nab*                              01.3 v                  t Nob*                  0V

                            Tiacibeesig_,
                      ...?SI!#
                                                       f        CA.EYl.R          c..


Name (please print)                                                                         Spedalty         /c.1 1'1-0-114
business Address400                   1.02/14Arait-Re;fri*its,                               Phime (39-5408.$24410 Fa%



Health Care Provider Signature (required)


nele .31;2016




                                                                                                                                            UWMB002894
                  Case 2:18-cv-01582-CKJ Document 40-8 Filed 11/27/19 Page 4 of 4
dun, 27.      2017        5:57PM                                                                                                           No. 9003       P.   1   -




-}-TAFVERIAKE                                 DOW \ TOW N -                                                           LL                      Li
     MEDICAL CLINICS




                      ax                                                                                          400 -me Ave NE, Suite 100
                                                                                                                             Bellevue, WA 98004
                                                                                                                            425-635-6350 Phone
                                                                                                                              425-$3641361 Fax



            T°:           1-1.-L-4-1tbr \it Cti-3 -114/1erf2          .   V -e    ,-Fe.7T.            ii tiCs - -7 q q -C4
             Fail:         r...,,,,                          .
                                                                                    pages:
             Phone:                                                                 Date:         06, 1-1-7
             Re:                                                                    CC.
                                   ,4k,tole          10)2.-L,1 4 V

            0 Urgent                For Review              0 Please Comment                 0 P113,156 Reply              0 Please Recycle




           ThedOCUMMIS accompanying this hatIsmtssion may contein ractendol InformhUon which Is 1,atiy peed, The infolma§M
           solelyforthe use of the addressee mined herein. if you we not theinteaded Fee/pleat, you are hemby norffied that ark discic3sure,
                     dislribtAon or other use of the contents of this istft-epied information Is ,:ttiutry prohibtled, If you received this telecopy th
           error. please notify us frorriecilaw by telephoo:s to srrangz for the return of the originei document. to us.

           11-IANICYOU




                                                                                                                                                                   UWM B002895
